Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Chen et al. for the "DATA PROCESSING METHOD AND DEVICE" filed 09/07/2021 has been examined.  This application is a continuation of 16/542,246, filed 08/15/2019 now U.S. Patent #11,121,724 which is a continuation of PCT/CN2018/076793, filed 02/14/2018 and claims foreign priority to 201710081996.7, filed 02/15/2017, claims foreign priority to 201710184062.6, filed 03/24/2017 in China.  Claims 1-9 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/542,246 noted on page 1, paragraph [0001] need to be updated.  This application is now US Patent#11,121,724.  Appropriate correction is required. 
Claim Rejections - 35 USC §101
4.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.         Claims 1, 4, 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 21, 28 are directed to steps that form an algorithm designed for encoding data found by the courts to be patent ineligible for abstract idea. For instance, in Recognicorp i/s Nintendo, the concept of encoding and decoding data were found to be directed to an abstract idea since the claimed limitations are directed to “a process that started with data, added an algorithm, and ended with a new form of data was directed to an abstract idea”.  The addition of a mathematical equation that simply changes the data into other forms of data cannot save it.”
In analyzing claims 1 and similar limitations of claims 21, 28 of the instant application, the limitations “performing the selected polar code encoding method on a input bit sequence having a first length of K bits to obtain an encoded bit sequence having a second length of N bits...” are directed to an abstract idea. That is the claim limitations are directed to starting with data and utilizing an algorithm (i.e. mathematical equations) to simply change the data into other forms.
In addition, Parker v. F/oo/cand Gottschalk v. Benson have long held that patent claims directed to a mathematical formula or “algorithm” are not patent eligible for abstract idea as well.  The additional elements, “a processor configured to implement”, “a non-transitory storage medium” are well-known and conventional/generic computer equipment for performing well-known and conventional/generic computer functions. Therefore, the claimed invention as a whole does not amount to significantly more than the abstract idea.
Accordingly, for the reasons provided above, claims 1, 4, 7 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.
Double Patenting

6.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

8.	Claims 1-9 of the present application Serial No. 17/468,606 (hereinafter Application ‘606) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,121,724 (hereinafter patent ‘724), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-15 of patent ‘724 are equivalent to the combination from pending claims 1-9 of Application ‘606 for facilitating data processing utilizing polar code encoding techniques.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kudekar et al. (US#10,644,836) enhanced polar code constructions by strategic placement of CRC bits.
The Kudekar et al. (US#10,348,451) enhanced polar code constructions by strategic placement of CRC bits.
The Kudekar et al. (US#9,917,675) enhanced polar code constructions by strategic placement of CRC bits.
The Li et al. (US#10,224,966) parity bit channel assignment for polar coding.
The Richardson et al. (US#10,454,499) enhanced puncturing and low density parity check (LDPC) code structure.
The Patel et al. (US#10,355,822) communication techniques applying LDPC code base.
The Shin et al. (US#10,693,503) polar code decoding apparatus and method.
The Wang et al. (US#10,659,194) polar code encoding method and apparatus in wireless.
The Wang et al. (US#2020/0274642) polar code encoding method, apparatus in wireless.
The Qiao et al. (US#2020/0145023) polar code encoding method, apparatus and device.
The Wang et al. (US#2020/0076534) polar code encoding/decoding method and device.
The Gu et al. (US#2020/0052818) information adding method and apparatus.
The Huangfu et al. (US#2020/0007163) polar code encoding method and apparatus.

10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
10/05/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477